Citation Nr: 0832282	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  05-35 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for peripheral 
neuropathy of the right upper extremity, to include as 
secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1953 to August 
1956 and from December 1968 to April 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 RO decision which in 
pertinent part declined to reopen the veteran's claim of 
service connection for peripheral neuropathy of the right 
upper extremity, to include as due to Agent Orange exposure.  
This issue was remanded in a July 2007 Board decision.  It 
returns now for appellate consideration.

In May 2006, the veteran participated in a Travel Board 
hearing with the undersigned.  A transcript of that 
proceeding has been associated with the claims file.

The Board notes that during the veteran's Travel Board 
hearing, he raised claims of service connection for a gall 
bladder disability and a petition to reopen a claim of 
service connection for a skin disability, originally denied 
in July 1993.  These issues are referred back to the RO for 
appropriate action.


FINDINGS OF FACT

1. An unappealed RO rating decision dated in January 1997, of 
which the veteran was notified in the same month, denied the 
veteran's claim of entitlement to service connection for 
peripheral neuropathy of both upper extremities.

2. Additional evidence received since the January 1997 rating 
decision is neither cumulative nor redundant and raises a 
reasonable possibility of substantiating the veteran's claim 
of service connection for peripheral neuropathy of the right 
upper extremity.

3. The preponderance of the evidence does not establish that 
the veteran's chronic peripheral neuropathy of the right 
upper extremity had its onset in service, manifested within 
one year of service separation, or is otherwise related to 
his active military service.  


CONCLUSIONS OF LAW

1. The January 1997 rating decision denying a claim of 
service connection for peripheral neuropathy of both upper 
extremities is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2007).

2. New and material evidence has been submitted for the claim 
of entitlement to service connection for peripheral 
neuropathy of the right upper extremity; therefore, the claim 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007).

3. The veteran's chronic peripheral neuropathy of the right 
upper extremity was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2007).

As to the veteran's petition to reopen his claim of service 
connection for peripheral neuropathy of the right upper 
extremity, reopening has been granted, as discussed below.  
As such, the Board finds that any error related to the VCAA 
on the petition to reopen is moot.  See 38 U.S.C. §§ 5103, 
5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2007); 
Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  

As to the underlying claim of service connection, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  The requirement of 
requesting that the claimant provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Any 
error related to this element is harmless. 

Prior to the initial adjudication of the veteran's claim, a 
letter dated in October 2004 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Pelegrini II, 
18 Vet. App. at 120-21.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In any event, it is noted that the veteran 
was given proper notice in March 2006, June 2006 and August 
2007 letters and was given ample opportunity to respond.  
Subsequent to the issuance of these letters, the veteran's 
claim was readjudicated in a June 2008 Supplemental Statement 
of the Case (SSOC).  Thus, there was no deficiency in notice 
and a harmless error analysis is not necessary.  See Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect). 

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claims, as defined by 
law.  The veteran was afforded a VA examination in January 
2005 to obtain an opinion as to whether he has any conditions 
secondary to his diabetes mellitus; a full neurological 
examination was performed.  Further examination or opinion is 
not needed on this claim because, at a minimum, there is no 
persuasive and competent evidence that peripheral neuropathy 
of the right upper extremity may be associated with the 
veteran's military service.  This is discussed in more detail 
below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Petition to Reopen

The veteran contends that he has peripheral neuropathy of the 
right upper extremity as a result of service, to include as 
secondary to herbicide exposure in Vietnam.  He filed his 
original claim of entitlement to service connection for 
peripheral neuropathy in March 1994.  The claim was denied in 
a rating decision dated in May 1994.  The veteran attempted 
to reopen his claim in September 1996.  A rating decision 
dated in January 1997 again denied the claim on the merits 
and the veteran did not appeal.  This decision is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2007).  

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.  38 U.S.C.A. 
§ 5108; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  "New evidence" means 
evidence not previously submitted to agency decision makers, 
and "material evidence" means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).

Service connection may also be granted for a chronic disease, 
including an organic disease of the nervous system, when it 
is manifested to a compensable degree within one year of 
separation from service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 
3.309 (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

A disease associated with exposure to certain herbicide 
agents will be presumed to have been incurred in service even 
though there is no evidence of that disease during the period 
of service at issue.  38 U.S.C.A. § 1116(a); 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  A veteran who served in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(a)(6)(iii).

Diseases associated with such exposure include: chloracne or 
other acneform diseases consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult- 
onset diabetes); Hodgkin's disease; multiple myeloma; non- 
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); and soft- 
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

For purposes of the presumption outlined in 38 C.F.R. § 
3.307(a)(6), the term "acute and subacute peripheral 
neuropathy" means transient peripheral neuropathy that 
appears within weeks or months of exposure to an herbicide 
agent and resolves within two years of the date of onset.  38 
C.F.R. § 3.309(e) Note 2.  The Board notes that chronic 
peripheral neuropathy is different than acute and sub-acute 
peripheral neuropathy, and is not included in the list of 
presumptive diseases.  Moreover, VA has specifically 
determined that persistent peripheral neuropathy is not a 
disease associated with exposure to herbicide agents.

Service connection may be established on a secondary basis 
for disability that is proximately due to, or the result of, 
a service-connected disease or injury. 38 C.F.R. § 3.310(a).  
Secondary service connection may also be established for a 
disorder that is aggravated by a service-connected 
disability; compensation may be provided for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  71 FR 52744 
(Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(c)); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Establishing service 
connection on a secondary basis essentially requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  Id.

The January 1997 rating decision denied the veteran's claim 
for service connection for peripheral neuropathy of both 
upper extremities because there was no evidence that he had 
peripheral neuropathy in service or within one year of his 
Agent Orange exposure.  The claim was also denied because 
there is no presumptive link between exposure to Agent Orange 
and chronic peripheral neuropathy.  In order for the claim to 
be reopened, the veteran must have submitted evidence showing 
that peripheral neuropathy of the right upper extremity had 
its onset in service or within a year of separation, or that 
it is otherwise related to service.  

Since the January 1997 rating decision, the veteran has 
submitted evidence of select pages from SOG: A Photo History 
of the Secret Wars containing photos of the veteran; a page 
from Who's Who from MACV-SOG listing the veteran's name; a 
news article about the unveiling of the Special Operations 
Warrior statue at the MacDill Air Force Base; a photo of what 
appears to be a section of the Special Operations living 
memorial depicting the veteran's name; and various 
photographs.  The veteran has also submitted several 
statements in reference to his participation in top secret 
operations as part of the Military Assistance Command, 
Vietnam - Studies and Observation Group (MACV-SOG), 
contending that his peripheral neuropathy is related to Agent 
Orange exposure and/or the combination of medications he took 
during the operations.  

New evidence includes a transcript of the veteran's testimony 
at the May 2006 Travel Board hearing.  The veteran testified 
as to his participation in classified SOG operations and 
about how he first experienced symptoms of peripheral 
neuropathy in service.  

Evidence associated with the record since the January 1997 
rating decision includes a January 2005 VA examination 
report, May 2005 VA examination report, and an October 2007 
neurological consultation report showing the results of an 
EMG study.  

The medical evidence showing treatment for peripheral 
neuropathy, the lay statements suggesting an in-service 
injury, and the evidence showing the veteran's involvement in 
MACV-SOG operations are neither cumulative nor redundant of 
the evidence of record at the time of the prior final denial 
of the claim.  The evidence also relates to an unestablished 
fact necessary to substantiate the claim, specifically, an 
in-service disease or injury that is related to the veteran's 
current peripheral neuropathy.  In this regard, evidence is 
weighed and credibility assessed after a claim is reopened.  
See Justus v. Principi, 3 Vet. App. 510 (1993).  When 
considered together with the evidence previously of record, 
the new evidence raises a reasonable possibility of 
substantiating the claim.  Accordingly, the claim is reopened 
with the submission of new and material evidence, and the 
Board will proceed to review the claim in light of all the 
evidence, new and old.  38 C.F.R. § 3.156.

In July 1975, the veteran underwent a VA examination in 
connection with an unrelated service connection claim that he 
was pursuing at the time.  The examination report reveals 
that an evaluation of the veteran's nervous system was 
performed and that the results were negative.  

The veteran was provided an Agent Orange examination in 
November 1993.  The veteran reported numbness in the hands 
and feet for the past nine years, and intermittent numbness 
in the fingertips and toes.  The episodes of numbness lasted 
about two weeks at a time.  The veteran also reported 
feelings of tingling in the fingertips all the time.  On 
neurological examination, there was decreased pinprick and 
light touch involving the fingertips of both hands; the 
examination was otherwise normal.  The examiner gave the 
opinion that the veteran had peripheral neuropathy of unknown 
cause.  

In January 2005, the veteran underwent a VA examination, 
which included a neurological evaluation.  A full cranial 
nerve examination was normal.  On motor examination, strength 
was normal throughout.  Reflexes were 1+ in the upper 
extremities.  On sensory examination, there was mild 
decreased pin sensation in the tips of the fingers 
bilaterally, which did not extend to the proximal 
interphalangeal joints.  Position and vibratory sense were 
normal in the hands.  The examiner stated that the sensory 
impairment distally in the fingers was minimal.

At a May 2005 VA examination, a full neurological examination 
revealed normal findings.  

An October 2007 neurological consultation report shows that 
the veteran complained of bilateral hand numbness and pain, 
worse on the right, reaching into the palms of both hands.  
On neurological examination, nerve conduction studies, 
including motor and sensory responses, proximal conduction 
velocities and F-responses, were normal in the right upper 
extremity.  Median motor response stimulating from the elbow 
could not be obtained because of patient discomfort.  The 
physician, a neurology specialist, found the examination to 
be essentially normal but mildly limited.  He noted that 
there was no electrodiagnostic evidence of focal compressive 
mononeuropathies or low cervical radiculopathy affecting the 
right upper extremity.  

Although the medical evidence of record reflects a 1993 
diagnosis of peripheral neuropathy of unknown cause and 
subjective complaints of symptoms relating to peripheral 
neuropathy, the preponderance of the evidence fails to 
demonstrate that the veteran has a current diagnosis of 
peripheral neuropathy of the right upper extremity.  As such, 
the Board finds that the medical evidence of record does not 
show that there is a current disability.  

Notwithstanding the foregoing, the Board will assume, 
arguendo, that there is a current diagnosis of peripheral 
neuropathy of the right upper extremity, and address the 
remaining elements of service connection.  See Hickson, 
supra.  The evidence shows that the veteran incurred an in-
service injury in that he was exposed to herbicides while 
serving in Vietnam.  His DD-214 form confirms that he had a 
year of service in Vietnam; therefore he is presumed to have 
been exposed to herbicides.  See 38 U.S.C.A. § 1116(b); 38 
C.F.R. § 3.307.  

The veteran contends that he has peripheral neuropathy that 
is related to his Agent Orange exposure and/or the 
combination of medications he took during the MACV-SOG 
operations.  As explained above, a disease associated with 
exposure to herbicides, such as acute and subacute peripheral 
neuropathy, is presumed to have been incurred in service even 
though there is no evidence of that disease during the 
service.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  Here, it was noted in the January 2005 VA 
examination report that the veteran first experienced 
numbness in the fingertips in 1971 and that this sensory 
impairment had not changed significantly in the past 33 
years.  Thus, any peripheral neuropathy of the right upper 
extremity is chronic in nature, not acute and subacute.  VA 
has determined that a presumption of service connection is 
not warranted for chronic peripheral nervous system 
disorders.  See Fed. Reg., 72 FR 32395, 32406 (June 12, 
2007).  Accordingly, chronic peripheral neuropathy has not 
been added to the list of diseases associated with herbicide 
exposure.  See 38 C.F.R. § 3.309.  Based on the law, the 
veteran cannot benefit from the presumption, regardless of 
whether he was exposed to herbicides in service.  Id.

Notwithstanding the aforementioned, the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 
2724, 2727- 29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  
The Court has specifically held that the provisions of Combee 
are applicable in cases involving herbicide exposure.  
McCartt v. West, 12 Vet. App. 164, 167 (1999).

In this case, service medical records are negative for any 
complaints, diagnosis or treatment of peripheral neuropathy 
of the right upper extremity.  Similarly, there are no 
documented complaints or findings of peripheral neuropathy 
within one year of service separation.  In fact, a VA 
examination performed in July 1975, over three  years after 
discharge, found the veteran to be negative for any 
neurological disorders.  Moreover, none of the medical 
evidence establishes a nexus between peripheral neuropathy of 
the right upper extremity and active service to include 
herbicide exposure.  As such, service connection on a direct 
basis is not warranted.

The Board has considered service connection for peripheral 
neuropathy of the right upper extremity as secondary to the 
veteran's service-connected diabetes mellitus.  However, the 
January 2005 VA examination report specifically states that 
the veteran does not have a typical peripheral neuropathy 
associated with diabetes.  

The Board is mindful of the veteran's assertions concerning 
the etiology of his peripheral neuropathy of the right upper 
extremity.  The veteran can attest to factual matters of 
which he has first-hand knowledge; for example, he is 
competent to report that he dropped a can of beer at a party 
back around 1971 and that he has had numbness in his 
fingertips since that time.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  As a layperson, however, he is 
not competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical expertise.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for peripheral neuropathy of the right upper extremity.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

New and material evidence to reopen the claim of service 
connection for peripheral neuropathy of the right upper 
extremity, to include as secondary to herbicide exposure, has 
been received; to that extent only, the appeal is granted.

Entitlement to service connection for peripheral neuropathy 
of the right upper extremity, to include as secondary to 
herbicide exposure, is denied.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


